Order entered April 30, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-01158-CV

                IN THE INTEREST OF A.D.B., II, A CHILD

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-15-18807

                                    ORDER

      Before the Court is appellant’s April 27, 2020 third motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to May 26, 2020. We caution appellant that further extension requests will be

disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE